 





EXHIBIT 10.1 

 

THIS NOTE AND ANY SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

BERING EXPLORATION, inc.

 

CONVERTIBLE PROMISSORY NOTE

 

CPN - 01

 

$_____________________ April 2, 2012

 

Houston, Texas      

 

FOR VALUE RECEIVED, Bering Exploration, Inc. a Texas corporation (the
“Company”), promises to pay to (“Investor”), or its registered assigns, in
lawful money of the United States of America the principal sum of
____________________ and No/100 Dollars ($____________.00), or such lesser
amount as shall equal the outstanding principal amount hereof, together with
interest from the date of this Note on the unpaid principal balance at a rate
equal to 12% per annum, compounded monthly, computed on the basis of the actual
number of days elapsed and a year of 365 days, and payable in arrears on the
Maturity Date, or otherwise upon repayment of the principal amount of this Note.
All unpaid principal, together with any then unpaid and accrued interest and
other amounts payable hereunder, shall be due and payable on March 31, 2013.

 

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:

 

1.     Definitions. As used in this Note, the following capitalized terms have
the following meanings:

 

A.   The “Company” includes the corporation initially executing this Note and
any Person which shall succeed to or assume the obligations of the Company under
this Note.

 

B.    “Event of Default” has the meaning given in Section 2 hereof.

 

C.    “Investor” shall mean the Person specified in the introductory paragraph
of this Note or any Person who shall at the time be the registered holder of
this Note.

 

Page 1 of 7

 

 

D.     “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to Investor
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note and the Purchase
Agreement, including, all interest, fees, charges, expenses, attorneys’ fees and
costs and accountants’ fees and costs chargeable to and payable by the Company
hereunder and thereunder, in each case, whether direct or indirect, absolute or
contingent, due or to become due, and whether or not arising after the
commencement of a proceeding under Title 11 of the United States Code (11 U. S.
C. Section 101 et seq.), as amended from time to time (including post-petition
interest) and whether or not allowed or allowable as a claim in any such
proceeding.

 

E.   “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unicorporated association, a joint venture or other entity of
governmental authority.

 

F.   “Securities Act” shall mean the Securities Act of 1933, as amended.

 

2.     Interest. Interest shall accrue at a rate equal to 12% per annum,
compounded monthly, computed on the basis of the actual number of days elapsed
and a year of 365 days, and payable in arrears on the Maturity Date and and
otherwise upon repayment of the principal of the Note.

 

3.    Prepayment. The Company may prepay this Note in whole or in part; provided
that any such prepayment will be applied first to the payment of expenses due
under this Note, second to interest accrued on this Note and third, if the
amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note.

 

4.    Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Note and the other Transaction Documents:

 

A.     Failure to Pay. The Company shall fail to pay (i) when due any principal
or interest payment on the due date hereunder on this Note or any of the Notes
issued pursuant to the Purchase Agreement or (ii) any other payment required
under the terms of this Note, any of the Notes issued pursuant to the Purchase
Agreement or any other Transaction Document on the date due and such payment
shall not have been made within five days of the Company’s receipt of Investor’s
written notice to the Company of such failure to pay;

 

B.    Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or

 

Page 2 of 7

 

 

C.    Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 30
days of commencement; or

 

5.     Rights of Investor upon Default. Upon the occurrence or existence of any
Event of Default (other than an Event of Default described in Sections 4(b) or
4(c)) and at any time thereafter during the continuance of such Event of
Default, Investor may, by written notice to the Company, declare all outstanding
Obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived. Upon the occurrence or existence of any Event
of Default described in Sections 4(b) and 4(c), immediately and without notice,
all outstanding Obligations payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, Investor may exercise any other right, power or remedy granted to it by
the Transaction Documents or otherwise permitted to it by law, either by suit in
equity or by action at law, or both.

 

6.     Security Interest. (a) As security for the prompt and complete (i)
payment of all obligations of the Company now and hereafter existing under this
Note, whether for principal, interest or otherwise, and (ii) performance of all
covenants, undertakings and agreements by the Company contained in this Note
(all such payment and other obligations, covenants, undertakings and agreements
described in the foregoing clauses (i) and (ii) are hereinafter referred to
collectively as the “Obligations”), the Company hereby grants to the Investor a
security interest in the Collateral (as hereinafter defined).

 

(b)   As used herein, “Collateral” means (i) the oil and gas properties owned by
the Company as described in Apendix A.

 

(b)   Warranties and Covenants of the Company. (a) The Company currently
satisfactory title to the properties listed in Appendix A.

 

(c)   In the event that the Company raises $2,000,000 or more in funding, the
security interest in the Collateral will be waived.

 

Page 3 of 7

 

 

7.    Conversion.

 

A.     Optional Conversion. Any or all of the outstanding principal amount of
and accrued interest under this Note shall convert, at the option of the
Investor, to convert any or all of the outstanding principal amount of and
accrued interest under this Note into the Applicable Number (as defined below)
of shares (“Shares”) of the Common Stock of Bering Exploration, Inc. (“BERX”), a
Nevada corporation. Notwithstanding the foregoing, the Investor’s right to
convert this Note is subject to the Investor confirming to the Company’s
reasonable satisfaction that such Investor continues to be an “accredited
investor” as defined in Rule 501 of Regulation D promulgated by the Securities
and Exchange Commission under the Securities Act of 1933, as amended. Upon such
conversion of this Note, the Investor hereby agrees to deliver the original of
this Note (or a notice to the effect that the original Note has been lost,
stolen or destroyed and an agreement acceptable to the Company whereby the
holder agrees to indemnify the Company from any loss incurred by it in
connection with this Note) for cancellation. Investor shall exercise its right
of conversion by giving written notice to the Company that such holder elects to
convert all or a portion of this Note into Common Stock, and by surrender of
this Note for the shares so to be converted to the Company at its principal
office (or such other office or agency of the Company as the Company may
designate by notice in writing to the Investor) during its usual business hours,
together with a statement of the name or names (with addresses) in which the
Common Stock, shall be issued. In the event that an Investor elects to convert a
portion, but not all, of the principal amount of this Note into Convertible
Notes, the Company shall issue a new note, in the same form as this Note, for
the remainder of the principal amount of this Note that has not been so
converted. For purposes hereof, "Applicable Number" shall mean such number
(rounded up to the nearest whole share) as is obtained by dividing (i) the
principal amount of and accrued interest under the Note to be converted by $0.10
(subject to adjustment pursuant to Section 8(c) (the “Conversion Price”).

 

B.     Effect of Conversion. Upon conversion of this Note in full and the
payment of any amounts specified in this Section 4(a), the Company shall be
forever released from all its obligations and liabilities under this Note.

 

C.     Adjustments.

 

(i)     Adjustment for Stock Splits and Combinations. If the Company shall at
any time or from time to time after the date hereof effect a subdivision or
recapitalization of its outstanding shares of Common Stock, then the Conversion
Price then in effect immediately before that subdivision shall be
proportionately decreased, and conversely, if the Company shall at any time or
from time to time after the date hereof combine the outstanding Common Stock,
the Conversion Price then in effect immediately before the combination shall be
proportionately increased. Any adjustment under this Section 8(c)(i) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

(ii) Adjustment for Reorganization, Merger, Consolidation or Sale of Assets. If
at any time or from time to time there shall be a capital reorganization of the
Common Stock (other than a subdivision, combination, reclassification or
exchange of shares provided for elsewhere in this Section 8) or a merger or
consolidation of the Company with or into another corporation, or the sale of
all or substantially all of the Company’s properties and assets to any other
person, then, as a part of such reorganization, merger, consolidation or sale,
provision shall be made so that the holders of this Note shall thereafter be
entitled to receive upon conversion of the Note, the number of shares of stock
or other securities or property of the Company, or the successor corporation
resulting from such merger or consolidation or sale, to which ha holder of
securities of the Company deliverable upon conversion would have been entitled
on such reorganization, merger, consolidation, or sale. In any such case,
appropriate adjsutment shall be made in the application of the provisions of
this Section 8 with respect to the rights of the holder of this Note after the
reorganization, merger, consolidation or sale to the end that the provisions of
this Section 8 (including adjustment of the Conversion Price then in effect and
the number of shares receivable upon conversion of the Note) shall be applicable
after that event as nearly as equivalent hereto as may be practicable.

 

Page 4 of 7

 

 

(iii) Adjustment for Stock Price. In the event that the price of BERX $0.001 par
value common stock is below $0.70 per share, as quoted on the Pink Sheets or
Over-the-counter markets, on the six month anniversary of the Note, the
Conversion Price shall be $0.35 per share.

 

(iv)     Minimum Adjustment. No adjustment of the Conversion Price, however,
shall be made in an amount less than two cents ($0.01), but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which together with any adjustments so
carried forward shall amount to one cent ($0.01) or more.

 

(v)     Certificate of Adjustment. Upon the occurrence of each adjustment or
readjustment of the applicable Conversion Price pursuant to this Section 8, the
Company shall promptly compute each adjustment or readjustment in accordance
with the terms hereof and prepare and furnish to the Investor a certificate,
signed by the President or Chief Financial Officer of the Company, setting forth
the adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.

 

8.     Successors and Assigns. Subject to the restrictions on transfer described
in Sections 10 and 11 below, the rights and obligations of the Company and
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

9.     Transfer of this Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, Investor will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of Investor’s counsel, or other evidence if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Investor that Investor may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to the Company. If a determination has
been made pursuant to this Section 10 that the opinion of counsel for Investor,
or other evidence, is not reasonably satisfactory to the Company, the Company
shall so notify Investor promptly after such determination has been made.
Notwithstanding the foregoing, with respect to any offer, sale or other
disposition of this Note or securities into which such Note may be converted to
any person or entity affiliated with Investor (an “Affiliated Party”), Investor
will give written notice to the Company prior thereto, describing briefly the
manner thereof, and the Investor may transfer the Note to such Affiliated Party
as long as the Affiliated Party agrees in writing to be bound by the terms
hereof as if such Affiliated Party was the original Investor hereunder. Each
Note thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company. Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes whatsoever, whether or not this Note shall be overdue and the
Company shall not be affected by notice to the contrary.

 

Page 5 of 7

 

 

10.     Assignment by the Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of the holders of a Majority in Interest.

 

11.     Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Investor in writing. All such
notices and communications will be deemed effectively given the earlier of (i)
when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation), (iv)
one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

 

12.     Usury. In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

13.     Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.

 

14.     Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to the conflicts of law provisions of the
State of Texas, or of any other state.

 

The Company has caused this Note to be issued as of the date first written
above.

 

  BERING EXPLORATION, INC.   a Texas corporation       By:     Name:  Steven M.
Plumb   Title:  Chief Financial Officer

 

Page 6 of 7

 

 

  INVESTOR:       By:         Name:

  

Page 7 of 7

  

 